Exhibit 10.2

Form of Lock-Up Agreement - Vital Therapies Officers

Lock-Up Agreement

April    , 2019

Immunic AG

Am Klopferspitz 19

82152 Planegg-Martinsried

Germany

Ladies and Gentlemen:

The undersigned (the “Lock-Up Participant”) is entering into this agreement in
connection with that certain Exchange Agreement dated as of January 6, 2019 (the
“Exchange Agreement”) among Vital Therapies, Inc, a Delaware corporation
(“Vital”), Immunic AG (“Immunic”) and the shareholders of Immunic, whereby the
shareholders of Immunic will contribute, transfer, assign and deliver all of the
Common Shares and Preferred Shares of Immunic (collectively, the “Immunic
Shares”) owned by them, and all of their rights with respect to such Immunic
Shares, to Vital in exchange for shares of the common stock, par value $0.0001
per share, of Vital (the “Vital Common Stock”), with the result of Immunic
becoming a wholly-owned subsidiary of Vital (the “Transaction”) and the Lock-Up
Participant, as a holder of shares of Vital Common Stock and/or shares of Vital
Common Stock issuable pursuant to the exercise of Vital Options and/or the
vesting of Vital Severance RSUs. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Exchange Agreement.

The Lock-Up Participant hereby agrees that, without the prior written consent of
Vital (or, from and after the Effective Time, Immunic, Inc.), the Lock-Up
Participant will not, during the period commencing on the date hereof and ending
180 days after the date of the Closing (the “Lock-Up Period”), (1) lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Vital Common Stock or any securities convertible into or exercisable
or exchangeable for Vital Common Stock (including, without limitation, Vital
Common Stock or such other securities which may be deemed to be beneficially
owned by the Lock-Up Participant in accordance with the rules and regulations of
the SEC and securities which may be issued upon exercise of a stock option or
warrant), or publicly disclose the intention to make any offer, sale, pledge or
disposition; (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of Vital Common Stock
or such other securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Vital Common Stock or such
other securities, in cash or otherwise or (3) make any demand for or exercise
any right with respect to the registration of any shares of Vital Common Stock
or any security convertible into or exercisable or exchangeable for Vital Common
Stock, in each case for purposes of clause (1) or (2) above other than
(A) transfers of shares of Vital Common Stock or such other securities as a bona
fide gift or gifts, (B) distributions of shares of Vital Common Stock or such
other securities to current or former, direct or indirect, members,
stockholders, limited partners, subsidiaries or affiliates (as defined in Rule
405 promulgated under the Securities Act) of the Lock-Up Participant or to any
investment fund or other entity that controls or manages the Lock-Up Participant
(including, for the avoidance of doubt, a fund managed by the same manager or
managing member or general partner or management company or by an entity
controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the Lock-Up
Participant or who shares a common investment advisor with the Lock-Up
Participant) in a transaction not involving a disposition for value, (C) sales
or other dispositions or arrangements involving shares of Vital Common Stock
acquired in the open market after the Closing, (D) a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of Vital Common Stock involving a change of control of Vital following
the Closing (including, without limitation, entering into any lock-up,



--------------------------------------------------------------------------------

voting or similar agreement pursuant to which the Lock-Up Participant may agree
to transfer, sell, tender or otherwise dispose of Vital Common Stock or such
other securities in connection with any such transaction, or vote any Vital
Common Stock in favor of any such transaction), or (E) transfers of shares of
Vital Common Stock owned by the Lock-Up Participant in a private transaction;
provided that in the event that the tender offer, merger, consolidation or other
such transaction is not completed, the Vital Common Stock owned by the Lock-Up
Participant shall remain subject to the restrictions contained in this Lock-Up
Agreement, provided, that in the case of any transfer or distribution pursuant
to clause (A) or (B), each donee, distributee or transferee shall execute and
deliver to Vital a lock-up letter in the form of this Lock-Up Agreement; and
provided, further, that in the case of any transfer, distribution, sale or other
arrangement pursuant to clause (A), (B), (C) or (E) no filing by any party
(donor, donee, transferor or transferee) or the Lock-Up Participant, or any
director of Vital affiliated with any party (donor, donee, transferor or
transferee) or the Lock-Up Participant, under the Exchange Act, or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer, distribution, sale or other arrangement, other than a filing on a
Form 5 made after the expiration of the Lock-Up Period or any required
beneficial ownership filings under Section 13 of the Exchange Act. For purposes
of this Lock-Up Agreement, “change of control” shall mean the consummation of
any bona fide third party tender offer, merger, consolidation or other similar
transaction the result of which is that any “person” (as defined in
Section 13 (d) (3) of the Exchange Act) other than Vital, or group of persons
other than existing stockholders of Vital, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of fifty percent (50%) of
total voting power of the voting stock of Vital.

Notwithstanding any provision herein to the contrary, the restrictions set forth
herein shall not apply to any sales of Vital Common Stock by any Lock-Up
Participant solely for the purpose of settling Tax expenses in connection with
the consummation of the Transaction (it being understood that 50% of the shares
of Vital Common Stock issued pursuant to vesting of the Vital Severance RSUs
will be freely tradable and not subject to this Lock-Up Agreement).

No provision in this Lock-Up Agreement shall be deemed to restrict or prohibit
the exercise, exchange or conversion by the Lock-Up Participant of any
securities exercisable or exchangeable for or convertible into Vital Common
Stock, as applicable; provided that the Lock-Up Participant does not transfer
the Vital Common Stock acquired on such exercise, exchange or conversion during
the Lock-Up Period, unless otherwise permitted pursuant to the terms of this
Lock-Up Agreement. In addition, no provision herein shall be deemed to restrict
or prohibit the entry into a 10b5-1 trading plan at any time (other than the
entry into such a plan in such a manner as to cause the sale of any securities
subject to this Lock-Up Agreement during the Lock-Up Period).

The Lock-Up Participant understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the Lock-Up Participant’s heirs, legal
representatives, successors and assigns.

The Lock-Up Participant understands that if the Exchange Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to Closing, then this Lock-Up Agreement shall be void and of no
further force or effect.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

Very truly yours,                  (Name - Please Print)                 
(Signature)                  (Name of Signatory, in the case of entities -
Please Print)                  (Title of Signatory, in the case of entities -
Please Print)

 

Address:                          

 

3

(Signature Page to Vital Lock-Up Agreement)



--------------------------------------------------------------------------------

Form of Lock-Up Agreement - Vital Therapies Directors

Lock-Up Agreement

April    , 2019

Immunic AG

Am Klopferspitz 19

82152 Planegg-Martinsried

Germany

Ladies and Gentlemen:

The undersigned (the “Lock-Up Participant”) is entering into this agreement in
connection with that certain Exchange Agreement dated as of January 6, 2019 (the
“Exchange Agreement”) among Vital Therapies, Inc, a Delaware corporation
(“Vital”), Immunic AG (“Immunic”) and the shareholders of Immunic, whereby the
shareholders of Immunic will contribute, transfer, assign and deliver all of the
Common Shares and Preferred Shares of Immunic (collectively, the “Immunic
Shares”) owned by them, and all of their rights with respect to such Immunic
Shares, to Vital in exchange for shares of the common stock, par value $0.0001
per share, of Vital (the “Vital Common Stock”), with the result of Immunic
becoming a wholly-owned subsidiary of Vital (the “Transaction”) and the Lock-Up
Participant, as a holder of shares of Vital Common Stock and/or shares of Vital
Common Stock issuable pursuant to the exercise of Vital Options and/or the
vesting of Vital Severance RSUs. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Exchange Agreement.

The Lock-Up Participant hereby agrees that, without the prior written consent of
Vital (or, from and after the Effective Time, Immunic, Inc.), the Lock-Up
Participant will not, during the period commencing on the date hereof and ending
180 days after the date of the Closing (the “Lock-Up Period”), (1) lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Vital Common Stock or any securities convertible into or exercisable
or exchangeable for Vital Common Stock (including, without limitation, Vital
Common Stock or such other securities which may be deemed to be beneficially
owned by the Lock-Up Participant in accordance with the rules and regulations of
the SEC and securities which may be issued upon exercise of a stock option or
warrant), or publicly disclose the intention to make any offer, sale, pledge or
disposition; (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of Vital Common Stock
or such other securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Vital Common Stock or such
other securities, in cash or otherwise or (3) make any demand for or exercise
any right with respect to the registration of any shares of Vital Common Stock
or any security convertible into or exercisable or exchangeable for Vital Common
Stock, in each case for purposes of clause (1) or (2) above other than
(A) transfers of shares of Vital Common Stock or such other securities as a bona
fide gift or gifts, (B) distributions of shares of Vital Common Stock or such
other securities to current or former, direct or indirect, members,
stockholders, limited partners, subsidiaries or affiliates (as defined in Rule
405 promulgated under the Securities Act) of the Lock-Up Participant or to any
investment fund or other entity that controls or manages the Lock-Up Participant
(including, for the avoidance of doubt, a fund managed by the same manager or
managing member or general partner or management company or by an entity
controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the Lock-Up
Participant or who shares a common investment advisor with the Lock-Up
Participant) in a transaction not involving a disposition for value, (C) sales
or other dispositions or arrangements involving shares of Vital Common Stock
acquired in the open market after the Closing, (D) a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of Vital Common Stock involving a change of control of Vital following
the Closing (including, without limitation, entering into any lock-up,



--------------------------------------------------------------------------------

voting or similar agreement pursuant to which the Lock-Up Participant may agree
to transfer, sell, tender or otherwise dispose of Vital Common Stock or such
other securities in connection with any such transaction, or vote any Vital
Common Stock in favor of any such transaction), or (E) transfers of shares of
Vital Common Stock owned by the Lock-Up Participant in a private transaction;
provided that in the event that the tender offer, merger, consolidation or other
such transaction is not completed, the Vital Common Stock owned by the Lock-Up
Participant shall remain subject to the restrictions contained in this Lock-Up
Agreement, provided, that in the case of any transfer or distribution pursuant
to clause (A) or (B), each donee, distributee or transferee shall execute and
deliver to Vital a lock-up letter in the form of this Lock-Up Agreement; and
provided, further, that in the case of any transfer, distribution, sale or other
arrangement pursuant to clause (A), (B), (C) or (E) no filing by any party
(donor, donee, transferor or transferee) or the Lock-Up Participant, or any
director of Vital affiliated with any party (donor, donee, transferor or
transferee) or the Lock-Up Participant, under the Exchange Act, or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer, distribution, sale or other arrangement, other than a filing on a
Form 5 made after the expiration of the Lock-Up Period or any required
beneficial ownership filings under Section 13 of the Exchange Act. For purposes
of this Lock-Up Agreement, “change of control” shall mean the consummation of
any bona fide third party tender offer, merger, consolidation or other similar
transaction the result of which is that any “person” (as defined in
Section 13 (d) (3) of the Exchange Act) other than Vital, or group of persons
other than existing stockholders of Vital, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of fifty percent (50%) of
total voting power of the voting stock of Vital. Notwithstanding any provision
herein to the contrary, the restrictions set forth herein shall not apply to any
sales of Vital Common Stock by any Lock-Up Participant solely for the purpose of
settling Tax expenses in connection with the consummation of the Transaction.

No provision in this Lock-Up Agreement shall be deemed to restrict or prohibit
the exercise, exchange or conversion by the Lock-Up Participant of any
securities exercisable or exchangeable for or convertible into Vital Common
Stock, as applicable; provided that the Lock-Up Participant does not transfer
the Vital Common Stock acquired on such exercise, exchange or conversion during
the Lock-Up Period, unless otherwise permitted pursuant to the terms of this
Lock-Up Agreement. In addition, no provision herein shall be deemed to restrict
or prohibit the entry into a 10b5-1 trading plan at any time (other than the
entry into such a plan in such a manner as to cause the sale of any securities
subject to this Lock-Up Agreement during the Lock-Up Period).

The Lock-Up Participant understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the Lock-Up Participant’s heirs, legal
representatives, successors and assigns.

The Lock-Up Participant understands that if the Exchange Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to Closing, then this Lock-Up Agreement shall be void and of no
further force or effect.

(Signature Page Follows)

 

5



--------------------------------------------------------------------------------

Very truly yours,                  (Name - Please Print)                 
(Signature)                  (Name of Signatory, in the case of entities -
Please Print)                  (Title of Signatory, in the case of entities -
Please Print)

 

Address:                          

 

6

(Signature Page to Vital Lock-Up Agreement)



--------------------------------------------------------------------------------

Form of Lock-Up Agreement - Vital Therapies Directors

Lock-Up Agreement

April    , 2019

Vital Therapies, Inc.

15222-B Avenue of Science

San Diego, California 92128

Ladies and Gentlemen:

The undersigned (the “Lock-Up Participant”) is entering into this agreement in
connection with that certain Exchange Agreement dated as of January 6, 2019 (the
“Exchange Agreement”) among Vital Therapies, Inc., a Delaware corporation
(“Vital”), Immunic AG (“Immunic”) and the shareholders of Immunic whereby the
shareholders of Immunic will contribute, transfer, assign and deliver all of the
Common Shares and Preferred Shares of Immunic (collectively, the “Immunic
Shares”) owned by them, and all of their rights with respect to such Immunic
Shares, to Vital in exchange for shares of the common stock, par value $0.0001
per share, of Vital (the “Vital Common Stock”), with the result of Immunic
becoming a wholly-owned subsidiary of Vital (the “Transaction”) and the Lock-Up
Participant, as a holder of Immunic Shares, will receive shares of Vital Common
Stock in exchange for his, her or its Immunic Shares in connection with the
Transaction. Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Exchange Agreement.

The Lock-Up Participant hereby agrees that, without the prior written consent of
Immunic (or, from and after the Effective Time, Vital), the Lock-Up Participant
will not, during the period commencing on the date hereof and ending 180 days
after the date of the Closing (the “Lock-Up Period”), (1) lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Vital
Common Stock or any securities convertible into or exercisable or exchangeable
for Vital Common Stock (including, without limitation, Vital Common Stock or
such other securities which may be deemed to be beneficially owned by the
Lock-Up Participant in accordance with the rules and regulations of the SEC and
securities which may be issued upon exercise of a stock option or warrant), or
publicly disclose the intention to make any offer, sale, pledge or disposition;
(2) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of Vital Common Stock or such
other securities, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Vital Common Stock or such other
securities, in cash or otherwise or (3) make any demand for or exercise any
right with respect to the registration of any shares of Vital Common Stock or
any security convertible into or exercisable or exchangeable for Vital Common
Stock, in each case for purposes of clause (1) or (2) above other than
(A) transfers of shares of Vital Common Stock or such other securities as a bona
fide gift or gifts, (B) distributions of shares of Vital Common Stock or such
other securities to current or former, direct or indirect, members,
stockholders, limited partners, subsidiaries or affiliates (as defined in Rule
405 promulgated under the Securities Act) of the Lock-Up Participant or to any
investment fund or other entity that controls or manages the Lock-Up Participant
(including, for the avoidance of doubt, a fund managed by the same manager or
managing member or general partner or management company or by an entity
controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the Lock-Up
Participant or who shares a common investment advisor with the Lock-Up
Participant) in a transaction not involving a disposition for value, (C) sales
or other dispositions or arrangements involving shares of Vital Common Stock
acquired in the open market after the Closing, (D) a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of Vital Common Stock involving a change of control of Vital following
the Closing (including, without limitation, entering into any lock-up, voting or
similar agreement pursuant to which the Lock-Up Participant may agree to
transfer, sell, tender or



--------------------------------------------------------------------------------

otherwise dispose of Vital Common Stock or such other securities in connection
with any such transaction, or vote any Vital Common Stock in favor of any such
transaction), or (E) transfers of shares of Vital Common Stock owned by the
Lock-Up Participant in a private transaction; provided that in the event that
the tender offer, merger, consolidation or other such transaction is not
completed, the Vital Common Stock owned by the Lock-Up Participant shall remain
subject to the restrictions contained in this Lock-Up Agreement, provided, that
in the case of any transfer or distribution pursuant to clause (A) or (B), each
donee, distributee or transferee shall execute and deliver to Vital a lock-up
letter in the form of this Lock-Up Agreement; and provided, further, that in the
case of any transfer, distribution, sale or other arrangement pursuant to clause
(A), (B), (C) or (E) no filing by any party (donor, donee, transferor or
transferee) or the Lock-Up Participant, or any director of Vital affiliated with
any party (donor, donee, transferor or transferee) or the Lock-Up Participant,
under the Exchange Act, or other public announcement shall be required or shall
be made voluntarily in connection with such transfer, distribution, sale or
other arrangement, other than a filing on a Form 5 made after the expiration of
the Lock-Up Period or any required beneficial ownership filings under Section 13
of the Exchange Act. For purposes of this Lock-Up Agreement, “change of control”
shall mean the consummation of any bona fide third party tender offer, merger,
consolidation or other similar transaction the result of which is that any
“person” (as defined in Section 13 (d) (3) of the Exchange Act) other than
Vital, or group of persons other than existing stockholders of Vital, becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 of the Exchange Act)
of fifty percent (50%) of total voting power of the voting stock of Vital.
Notwithstanding any provision herein to the contrary, the restrictions set forth
herein shall not apply to any sales of Vital Common Stock by any Lock-Up
Participant solely for the purpose of settling Tax expenses in connection with
the consummation of the Transaction.

No provision in this Lock-Up Agreement shall be deemed to restrict or prohibit
the exercise, exchange or conversion by the Lock-Up Participant of any
securities exercisable or exchangeable for or convertible into Vital Common
Stock, as applicable; provided that the Lock-Up Participant does not transfer
the Vital Common Stock acquired on such exercise, exchange or conversion during
the Lock-Up Period, unless otherwise permitted pursuant to the terms of this
Lock-Up Agreement. In addition, no provision herein shall be deemed to restrict
or prohibit the entry into a 10b5-1 trading plan at any time (other than the
entry into such a plan in such a manner as to cause the sale of any securities
subject to this Lock-Up Agreement during the Lock-Up Period).

The Lock-Up Participant understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the Lock-Up Participant’s heirs, legal
representatives, successors and assigns.

The Lock-Up Participant understands that if the Exchange Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to Closing, then this Lock-Up Agreement shall be void and of no
further force or effect.

(Signature Page Follows)

 

8



--------------------------------------------------------------------------------

Very truly yours,

 

                 (Name - Please Print)                  (Signature)
                 (Name of Signatory, in the case of entities - Please Print)
                 (Title of Signatory, in the case of entities - Please Print)

 

Address:                          